                                 UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF NEW MEXICO



     In Re:

     Felix S Candelaria, Jr. and Sarah Diana Candelaria              Case No.: 18−13232−t7

               Debtor(s).


     Yvette J. Gonzales,                                             Adversary No. 19−01078−t
     Chapter 7 Trustee of the Bankruptcy Estate of
     Felix S. Candelaria Jr. and Sarah Diana Candelaria

               Plaintiff(s),
     v.

     Marissa Candelaria,
     and Miranda Candelaria,

               Defendant(s).


                      SUMMONS AND NOTICE OF SCHEDULING CONFERENCE
                              IN AN ADVERSARY PROCEEDING


YOU ARE SUMMONED and required to file with the clerk of the bankruptcy court a motion or answer to the
attached complaint within 30 days after the date of issuance of this summons, except that the United States
and its offices and agencies shall file a motion or answer to the complaint within 35 days.

Fed.R.Bankr.P. 7012 requires a responsive pleading to "include a statement that the party does or does not
consent to entry of trial orders or judgment by the bankruptcy court." Failure to comply with this rule will
constitute consent.

                       Address of the clerk:
                       United States Bankruptcy Court
                       Pete V. Domenici U.S. Courthouse
                       333 Lomas Blvd. NW, Suite 360
                       Albuquerque, NM 87102

At the same time, you must also serve a copy of the motion or answer upon the pro se plaintiff or plaintiff's
attorney.

                       Address of the plaintiff or attorney:
                       Jacqueline Ortiz
                       Askew & Mazel, LLC
                       1122 Central Ave. SW Suite 1
                       Albuquerque, NM 87102
                       Telephone number: 505−433−3097

If you file a motion, your time to answer is governed by Fed.R.Bankr.P. 7012.

YOU ARE NOTIFIED that a scheduling conference with respect to this complaint has been set for:

                                       January 10, 2020 at 09:30 AM

and will be conducted by the Courtroom Deputy, Christa R. Lucero in Judge Thuma's Hearing Room, Pete
V. Domenici U.S. Courthouse, 333 Lomas Blvd. NW, 5th Floor, Albuquerque, NM 87102.
     Case 19-01078-t           Doc 3    Filed 11/14/19         Entered 11/14/19 17:04:09 Page 1 of 2
    Prior to the scheduling conference, the parties shall have conferred with each other and shall provide the
    following information to the court: (1) identification of factual and legal issues, (2) time estimate for a final
    hearing, if necessary, (3) likelihood of resolution of the proceeding.

    Appearing by telephone: Counsel/parties may appear by telephone if a request is received in the Court's
    Chambers by 5:00 P.M. of the business day prior to the hearing. Requests to appear by telephone may be sent
    by e−mail to Judge Thuma's chambers at thumastaff@nmb.uscourts.gov. The e−mail message must have a
    subject heading that includes the word "telephone", correctly spelled. The text of the request must contain your
    name, the case name, date and time of hearing, and the number at which you can be reached when we call you
    for the hearing, or the party can make arrangements by calling chambers at (505) 600−4640. Do not send your
    request to the Clerk's Office and do not file your request as a pleading.

    IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE
    YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT AND
    JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF DEMANDED IN
    THE COMPLAINT.


                                                               CLERK OF COURT
                                                               By: Lana Merewether




                                                               333 Lomas Blvd. NW, Suite 360
                                                               Albuquerque, NM 87102
                                                               Telephone: (505) 415−7999

    Date of Issuance: November 14, 2019



    NOTE: THE PLAINTIFF IS REQUIRED TO:
    (1) SERVE THIS SUMMONS AND A COPY OF THE COMPLAINT WITHIN SEVEN DAYS OF
    ISSUANCE,
    and
    (2) FILE A CERTIFICATE OF SERVICE WITH THE COURT WHICH SUBSTANTIALLY
    CONFORMS WITH FORM B 250A. See Fed. R. Bankr. P. 7004.




nm_summons.jsp − 11/14/19




            Case 19-01078-t       Doc 3      Filed 11/14/19       Entered 11/14/19 17:04:09 Page 2 of 2
